RBC Bearings Inc. (the “Company”)

 

Executive Compensation Clawback Policy

 

Adopted July 24, 2013

 

Restatement; Formation of Committee

 

In the event of a restatement of the Company’s financial results (other than a
restatement caused by a change in applicable accounting rules or
interpretations), the result of which is that any performance-based compensation
paid would have been a lower amount had it been calculated based on such
restated results, a committee consisting of the non-management members of the
Board of Directors (the “Independent Director Committee”) shall review such
performance-based compensation.

 

Committee Determination; Compensation Subject to Recovery

 

If the Independent Director Committee determines that

 

·the amount of any such performance-based compensation actually paid or awarded
to an Executive Officer (the “Awarded Compensation”) would have been a lower
amount had it been calculated based on such restated financial statements (the
“Actual Compensation”),


and 

such Executive Officer engaged in fraud or intentional illegal conduct which
materially contributed to the need for such restatement,

 

then the Independent Director Committee shall, except as provided below, seek to
recover from that Executive Officer for the benefit of the Company the after-tax
portion of the difference between the Awarded Compensation and the Actual
Compensation (such difference, the “Excess Compensation”).

 

In determining the after-tax portion of the Excess Compensation, the Independent
Director Committee shall take into account its good faith estimate of the value
of any tax deduction available to the Executive Officer in respect of such
repayment.

 

Exceptions

 

The Independent Director Committee shall not seek recovery to the extent it
determines (i) that to do so would be unreasonable or (ii) that it would be
better for the Company not to do so. In making such determination, the
Independent Director Committee shall take into account such considerations as it
deems appropriate, including, without limitation, (A) the likelihood of success
under governing law versus the cost and effort involved, (B) whether the
assertion of a claim may prejudice the interests of the Company, including in
any related proceeding or investigation, (C) the passage of time since the
occurrence of the act in respect of the applicable fraud or intentional illegal
conduct and (D) any pending legal proceeding relating to the applicable fraud or
intentional illegal conduct.

 



 

 

  

Due Process Rights

 

Before the Independent Director Committee determines to seek recovery pursuant
to this policy, it shall provide to the applicable Executive Officer written
notice and the opportunity to be heard, at a meeting of the Independent Director
Committee (which may be in-person or telephonic, as determined by the
Independent Director Committee).

 

Manner of Repayment

 

If the Independent Director Committee determines to seek a recovery pursuant to
this policy, it shall make a written demand for repayment from the Executive
Officer and, if the Executive Officer does not within a reasonable period tender
repayment in response to such demand, and the Independent Director Committee
determines that he or she is unlikely to do so, the Independent Director
Committee may seek a court order against the Executive Officer for such
repayment.

 

Definitions

 

For the purposes of this policy, (i) the term “Executive officer” means those
officers of the that are subject to the Securities Exchange Commission Section
16 reporting and (ii) the term “performance-based compensation” means all
incentive bonuses and other incentive and equity compensation awarded to each of
the Company’s Executive Officers, the amount, payment and/or vesting of which
was calculated based wholly or in part on the application of objective
performance criteria measured during any part of the period covered by the
restatement.

 



 

